Citation Nr: 0727990	
Decision Date: 09/07/07    Archive Date: 09/14/07

DOCKET NO.  04-34 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for compression 
fractures of L4 and L5.

2.  Entitlement to service connection for a pinched nerve in 
the upper back.  

3.  Entitlement to service connection for hypertension.  

4.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently rated as 70 percent 
disabling.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The veteran served on active duty from January 1966 to 
October 1967.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the St. Paul, 
Minnesota, VA Regional Office (RO).  

The veteran was afforded a personal hearing before a Decision 
Review Officer at the RO in April 2004.  A transcript of the 
hearing has been associated with the claims file.  At the 
hearing, the veteran withdrew the issues of entitlement to 
service connection for hemorrhoids, sleep apnea, high 
cholesterol, and a kidney disorder.  Transcript at 3 (2004).  

The issues of entitlement to service connection for residuals 
of compression fractures of L4 and L5 and a pinched nerve of 
the upper back are being REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  The veteran did not have hypertension during service or 
within one year of separation from active service, and 
hypertension is not otherwise related to service.

2.  The veteran's service-connected PTSD is currently 
manifested by symptoms to include depressed mood and 
difficulty with interpersonal relationships, resulting in 
severe social and occupational impairment with reduced 
reliability and productivity.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred or aggravated in service 
and may not be presumed to have been incurred during service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).

2.  The criteria for an evaluation in excess of 70 percent 
for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 
4.130, Code 9411 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that on receipt of a complete or 
substantially complete application, VA must notify the 
claimant and any representative of any information, medical 
evidence, or lay evidence not previously provided to VA that 
is necessary to substantiate the claim.  This notice requires 
VA to indicate which portion of that information and evidence 
is to be provided by the claimant and which portion VA will 
attempt to obtain on the claimant's behalf.  See 38 U.S.C.A. 
§§ 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2006).  
The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004).  

The RO sent correspondence in July 2002 and January 2003; a 
rating decision in April 2002; a statement of the case in 
August 2004, and a supplemental statement of the case 
February 2005.  The above documents discussed specific types 
of evidence, the applicable legal requirements, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA has made all efforts to notify 
and to assist the veteran with regard to the evidence 
obtained, the evidence needed, the responsibilities of the 
parties in obtaining the evidence, and the general notice of 
the need for any evidence in the appellant's possession.  The 
Board finds that any defect with regard to the timing or 
content of any of the notices sent is harmless.  The Board 
finds that even if there is any defect with regard to the 
timing or content of any of the notices, that defect is 
harmless because of the thorough and informative notices 
provided throughout the adjudication and because the veteran 
has had a meaningful opportunity to participate effectively 
in the processing of the claim with RO adjudication after 
receipt of the required notice.  VA effectively complied with 
all of the required elements under its duty to notify 
claimants.  

The veteran has not demonstrated how any defective notice has 
prejudiced him in the essential fairness of the adjudication.  
There has been no prejudice to the veteran, and any defect in 
the timing or content of the notices has not affected the 
fairness of the adjudication.  

II. Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  In addition, service connection may be 
granted for a chronic disease, including arthritis and 
cardiovascular disease, if manifested to a compensable degree 
within one year following service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  For 
the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2006).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

The Board finds that service connection is not warranted for 
hypertension.  Service medical records are negative for 
findings or complaints in regard to a hypertension.  At 
service entrance in July 1965,blood pressure was 118/74.  At 
separation in October 1967, the heart and vascular system 
were normal.  Blood pressure was 126/74, and he specifically 
denied having high blood pressure.  The veteran's testimony 
to the effect that he had not been diagnosed with 
hypertension until about 15 years earlier, Transcript at 9 
(2004), is consistent with the record.  In that regard, the 
Board notes that VA treatment records, dated in July 1981 and 
September 1981, show blood pressure was 130/80 and 140/70.  
In February 1983, blood pressure was 128/90.  There is no 
competent evidence linking any hypertension or cardiovascular 
disorder to service.  Furthermore, there is no competent 
evidence of cardiovascular pathology within one year of 
separation from service.

The Board notes that the veteran is competent to report his 
symptoms; however, he is not a medical professional and his 
statements do not constitute competent medical evidence in 
regard to diagnosis or etiology.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494- 95 (1992) (lay persons are not competent 
to offer evidence that requires medical knowledge).  The 
Board finds the contemporaneous service medical records, to 
include the separation examination report showing a normal 
heart and vascular system, coupled with the initial diagnosis 
many years post service and an absence of any competent 
evidence relating hypertension or any cardiovascular disorder 
to service, to be more probative and more reliable than the 
veteran's unsupported lay opinion.



Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2005); 38 C.F.R. §§ 4.1, 
4.2, 4.10 (2006).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that evaluation; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2006).

The severity of the veteran's PTSD is determined by 38 C.F.R. 
§ 4.130, Diagnostic Code 9411.  Under this code, a 70 percent 
rating requires occupational and social impairment, with 
deficiencies in most areas such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); or the inability to 
establish and maintain effective relationships.

A 100 percent rating requires total occupational and social 
impairment, due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
or memory loss for the names of close relatives, own 
occupation, or own name.

A Global Assessment of Functioning (GAF) rating is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing Diagnostic and Statistical Manual of Mental Disorders 
(4th ed. 1994).  The Board notes that an examiner's 
classification of the level of psychiatric impairment, by 
words or by a GAF score, is to be considered but is not 
determinative of the percentage rating to be assigned.  
VAOPGCPREC 10-95.

A GAF of 21 to 30 is defined as behavior considerably 
influenced by delusions or hallucinations or serious 
impairment in communication or judgment (e.g., sometimes 
incoherent, acts grossly inappropriate, suicidal 
preoccupation) or an inability to function in almost all 
areas (e.g., stays in bed all day, no job, home or friends).  
A GAF of 31 to 40 is indicative of some impairment in reality 
testing or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) or any major impairment in several 
areas, such as work or school, family relations, judgment, 
thinking or mood (e.g., depressed man avoids friends, 
neglects family, and is unable to work; child frequently 
beats up younger children, is defiant at home, and is failing 
at school).  A GAF of 41 to 50 is indicative of serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifter) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  A GAF of 51 to 60 is defined 
as moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co- workers).  A GAF of 61 
to 70 is indicative of some mild symptoms (e.g., depressed 
mood and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g., occasional truancy 
or theft within the household), but generally functioning 
pretty well, has some meaningful interpersonal relationships.

On VA examination in June 2003, it was noted that he had two 
or three close friends, and enjoyed going to flea markets 
with them and that they sometimes went out to eat.  In 
addition, the report notes that while the veteran stated that 
he would be better off if he shot himself, he denied that he 
had been serious about carrying out suicide and could not 
foresee any circumstances where he would actually follow 
through and kill himself.  While it was noted that he had 
seen visions along with other people, he denied auditory 
hallucinations.  The Board notes that while a GAF of 45 was 
assigned, the examiner specifically stated that his PTSD was 
mild.  The examiner noted that social functioning was 
somewhat limited and his occupational functioning was quite 
limited.  The examiner stated that while it was likely that 
PTSD had contributed to the veteran's problems, it may not be 
solely responsible for the problems.  

In addition, on VA examination in August 2004, he was noted 
to keep busy by doing leisure activities to help control his 
anger, and good progress on his goals was noted.  The 
impressions included PTSD and schizoid personality disorder 
versus features.  A GAF of 45 was assigned.  The Board notes 
that complaints of boredom and unhappiness were noted in July 
2004.  To the extent that the veteran indicated that he had 
or had had suicidal thoughts in a July 2004 record, the 
August 2004 VA examiner deemed him to be a low risk for harm 
to himself or to others.  

There is no documented instance of grossly inappropriate 
behavior.  There is no documented instance of his danger to 
himself or others, let alone persistence of such danger.  
There is no clinical evidence of disorientation to time and 
place.  There is no documentation of loss of memory of the 
names of close relatives, his occupation, or of his own name.   
The June 2006 evaluation indicated only slight worsening of 
the PTSD.  Moreover, the GAF score was recorded as 50 

Lastly, the Board notes the evidence of record does not 
present such an exceptional or unusual disability picture so 
as to render impractical the application of the regular 
rating schedule standards and to warrant assignment of an 
increased evaluation on an extraschedular basis.  See 38 
C.F.R. § 3.321(b) (1).   No hospitalizations for mental 
health issues noted.  


ORDER

1.  Service connection for hypertension is denied.  

2.  Entitlement to an evaluation in excess of 70 percent for 
PTSD is denied.  




REMAND

In October 2004, the veteran's private chiropractor opined 
that the veteran's current back and spine problems were a 
result of injuries that were aggravated by daily duties in 
service.  The examiner added that the opinion was based on 
the veteran's' reported history, findings on examination, and 
the response to treatment.  

On VA examination in November 2004, a history of having 
suffered from compression fractures of L4-L5 as a result of 
an injury in 1965.  The assessment was lumbosacral spine 
degenerative disease with minimal wedging of L4-L5 
manifesting with pain and moderate reduction in range of 
motion.  No opinion was provided in regard to whether the 
veteran's pre-existing compression fractures of L4 and L5 
were aggravated during service.  

In regard to a pinched nerve in the upper back, the Board 
notes that service medical records reflect that in December 
1966, the veteran complained of some left and right shoulder 
pain and the assessment was muscle strain.  A January 1967 
record notes complaints of pain in both shoulders.  Private 
chiropractic records, received in December 2002, reflect 
complaints of cervical and thoracic pain and degenerative 
disc disease.  At the hearing in April 2004, the veteran 
asserted that an upper back/cervical disorder was either a 
result of the accident in which he injured his back prior to 
service or secondary to the lumbar spine injury.  Transcript 
at 10-11 (2004).  In October 2004, the veteran's private 
chiropractor stated that the veteran's spine problems were 
related to service.  There is insufficient evidence to 
determine whether a disorder of the upper back is related to 
service.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should return the claims file 
to the VA examiner who performed the 
November 2004 VA examination.  The AOJ 
should request that the examiner respond 
to the following:  Is there clear and 
unmistakable evidence that compression 
fractures of L4 and L5 were not aggravated 
during service?  Is there any relationship 
between the veteran's lumbar spine 
degenerative disease and the in-service 
manifestations?  If the November 2004 
examiner is not available, the claims file 
should be given to another physician for 
the review and opinion.  

2.  The AOJ should also schedule the 
veteran for an appropriate examination in 
regard to a pinched nerve in the upper 
back.  The claims file should be made 
available for review in conjunction with 
the examination.  It should be requested 
that the examiner respond to the 
following:  Is it at least as likely as 
not that any disorder of the upper back, 
to include one manifested by a pinched 
nerve, is related to service?  Please also 
comment on the relationship, if any, of 
any cervical spine disorder to the lumbar 
spine disorder.  


The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  If the 
benefits sought on appeal remain denied, the AOJ should issue 
a supplemental statement of the case.  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


